Citation Nr: 0841465	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  06-02 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to restoration of a 30 percent evaluation for 
carpal tunnel syndrome of the right upper extremity.

2.  Entitlement to restoration of a 20 percent evaluation for 
carpal tunnel syndrome of the left upper extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from February 1980 to April 
1993.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the 
Regional Office (RO) that reduced the evaluation assigned for 
carpal tunnel syndrome of the right upper extremity from 30 
percent to 10 percent disabling, and reduced the evaluation 
assigned for carpal tunnel syndrome of the left upper 
extremity from 20 percent to 10 percent disabling.  


FINDINGS OF FACT

1.  The RO assigned a 30 percent evaluation for carpal tunnel 
syndrome of the right upper extremity, and a 20 percent 
evaluation for carpal tunnel syndrome of the left upper 
extremity in a January 1994 rating decision.

2.  The VA examination of February 2003, upon examining the 
wrists, revealed tenderness to palpation, but negative medial 
nerve compression, negative Tinel, negative Phalen, negative 
reversed Phalen tests, normal sensation, and 5/5 motor 
strength in all planes about the fingers and wrists.

3.  The VA examination of August 2004, to include the 
electromyogram, demonstrated no more than mild carpal tunnel 
syndrome of each upper extremity.

4.  In a February 2005 rating action, the RO reduced the 
evaluation assigned to carpal tunnel syndrome of each upper 
extremity to 10 percent, effective May 1, 2005.

5.  The August 2004 VA examination demonstrated improvement 
in the veteran's carpal tunnel syndrome of each upper 
extremity.



CONCLUSIONS OF LAW

1.  The criteria for restoration of a 30 percent evaluation 
for carpal tunnel syndrome of the right upper extremity have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8515 (2008).

2.  The criteria for restoration of a 20 percent evaluation 
for carpal tunnel syndrome of the left upper extremity have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8515 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

This matter was not initiated by a claim filed by the 
veteran.  Rather, it arose as a result of the RO's action.  
An April 2003 rating decision confirmed and continued the 
evaluations assigned for carpal tunnel syndrome of each upper 
extremity.  It was noted in that determination that the 
evidence disclosed improvement in the veteran's condition and 
that since there was a likelihood of improvement, the 
evaluation was subject to a review examination.  Following 
the Department of Veterans Affairs (VA) examination conducted 
in August 2004, the RO, by rating action dated in September 
2004, proposed that the evaluations for carpal tunnel 
syndrome of each upper extremity be reduced.  In a September 
2004 letter, the veteran was provided with notice of the 
proposed reduction, and he was advised that he could submit 
medical or other evidence to show why the action should not 
be implemented.  He was specifically informed that the best 
type of evidence consisted of a statement form a physician 
who had recently treated or examined him and that it should 
include detailed findings concerning his condition.  This 
letter complied with the provisions set forth in 38 C.F.R. 
§ 3.105(e) (2008).  Thus, it is these due process and notice 
provisions that apply, not those pertaining to the VCAA.  


Analysis 

Rating agencies will handle cases affected by change of 
medical findings or diagnosis, so as to produce the greatest 
degree of stability of disability evaluations consistent with 
the laws and VA regulations governing disability compensation 
and pension.  It is essential that the entire record of 
examination and the medical-industrial history be reviewed to 
ascertain whether the recent examination is full and 
complete, including all special examinations indicated as a 
result of general examination and the entire case history.  
Examinations less full and complete than those on which 
payments were authorized or continued will not be used as a 
basis of reduction.  Ratings on account of diseases subject 
to temporary or episodic improvement will not be reduced on 
any one examination except in those instances where all the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated. Moreover, though 
material improvement in the physical or mental condition is 
clearly reflected, the rating agency will consider whether 
the evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.  
38 C.F.R. § 3.344(a).

The provisions of paragraph (a) apply to ratings which have 
continued for long periods at the same level (5 years or 
more).  They do not apply to disabilities which have not 
become stabilized and are likely to improve.  Reexamination 
disclosing improvement, physical or mental, in these 
disabilities will warrant reduction in rating.  38 C.F.R. 
§ 3.344(c).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

A 10 percent evaluation may be assigned for mild incomplete 
paralysis of the median nerve for the major or minor nerve.  
A 30 percent is warranted for moderate incomplete paralysis 
for the major hand and a 20 percent rating for the minor 
hand.  A 50 percent evaluation is warranted for severe 
incomplete paralysis of the major hand, and a 40 percent 
evaluation for the minor hand.  A 70 percent evaluation is 
warranted for complete paralysis of the median nerve for the 
major hand, and a 60 percent evaluation for the minor hand, 
with the hand inclined to the ulnar side with the index and 
middle fingers more extended than normally, considerable 
atrophy of the muscles of the thenar eminence, and the thumb 
in the plane of the hand (ape hand); incomplete and defective 
pronation of the hand with the absence of flexion of the 
index finger, feeble flexion of the middle finger, inability 
to make a fist, and index and middle fingers that remain 
extended; inability to flex the distal phalanx of the thumb 
with defective opposition and abduction of the thumb at right 
angles to the palm; weakened flexion of the wrist; and pain 
with trophic disturbances.  Diagnostic Code 8515.

The term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis.  38 C.F.R. § 4.124a.

The record discloses that the veteran is right-handed.

When examined by the VA in August 1993, the veteran reported 
numbness in the right hand.  He denied any associated 
numbness in the left upper extremity.  An examination 
revealed that motor strength was 5/5 in the lower 
extremities.  Light touch and vibratory sense were within 
normal limits, except for blunting involving the second and 
third fingers of the right hand.  The assessment was carpal 
tunnel syndrome, rule out cervical impingement.  An 
electromyogram was recommended.  An electromyogram in August 
1993 was normal, and nerve conduction studies revealed 
bilateral moderate carpal tunnel syndrome with no evidence of 
thenar muscle denervation.

Based, in part, on this evidence, the RO, by rating action 
dated in January 1994, granted service connection for carpal 
tunnel syndrome of each upper extremity.  A 30 percent 
evaluation was assigned for the right hand, and a 20 percent 
evaluation was assigned for the left hand.

On VA examination in February 2003, the veteran asserted that 
his symptoms of carpal tunnel syndrome were worse since July 
2002, when he fell and attempted to break the fall with both 
hands and wrists.  He claimed that he had been unable to bend 
his wrists since that time.  An examination of the wrists 
revealed tenderness to palpation.  Median nerve compression, 
Tinel, Phalen and reversed Phalen were negative.  There was 
5/5 motor strength in all planes about the fingers and 
wrists.  The pertinent diagnosis was bilateral carpal tunnel 
syndrome.

The veteran was again examined by the VA in August 2004.  The 
veteran reported pain in all fingers, right worse than left, 
except for his thumbs.  He related that the pain was usually 
accompanied by numbness and tingling of the forearm.  The 
episodes occurred frequently at night.  He stated he had a 
tendency to drop things.  His only treatment was Motrin which 
he claimed did not help.  An examination revealed that the 
wrists and hands appeared to be normal.  There was no thenar 
or hypothenar atrophy.  Grip strength was equally weak 
bilaterally, with some cogwheeling.  Tinel, Phalen testing 
and the thumb pressure test at the carpal tunnel were all 
normal.  The examiner commented that based on the clinical 
examination, the veteran did not have carpal tunnel syndrome.  
He stated that it seemed much more likely that the veteran's 
upper extremity paresthesias were caused by nerve impingement 
in the neck or brachial plexus or chronic alcohol abuse.  

The veteran was afforded an electromyogram by the VA in 
August 2004.  It was noted at that time that sensation 
appeared to be intact in the upper extremities.  Following 
the testing, it was noted that there was a diffuse sensory 
peripheral neuropathy of axonal degeneration that was 
consistent with the veteran's history of Vitamin B12 
deficiency and the diagnosis of neuropathy.  It was also 
stated that it might be related to his alcohol abuse.  It was 
also noted that a very mild superimposed bilateral carpal 
tunnel syndrome involving the sensory nerve fibers could not 
be ruled out as the median motor nerves were normal for 
conduction velocities, amplitudes and terminal latencies.

Thus, the evidence of record at the time of the September 
2004 rating action that reduced the evaluation for carpal 
tunnel syndrome in each upper extremity demonstrated that the 
examiner who conducted the August 2004 VA examination 
believed the veteran did not have carpal tunnel syndrome, and 
the electromyogram showed, at most very mild carpal tunnel 
syndrome.  

In addition, in a May 2006 VA examination conducted by the 
same examiner as the 2003 examination, the examiner noted 
that the 2004 EMGs revealed no motor deficit, had no atrophic 
changes, no thenar or hypothenar eminence wasting and 5/5 
motor strength.  The examiner noted that the veteran had 
significant evidence on examination of less than full effort 
and expression of pain which are not accompanied by 
physiologic signs of true pain, and no atrophic changes.  

Accordingly, the reductions were supported by the evidence of 
record, to include several VA examinations.  The Board finds 
that the evidence demonstrates sustained improvement in the 
veteran's condition based on objective findings showing no 
more than mild carpal tunnel syndrome and that the 
preponderance of the evidence is against the claim for 
restoration of a 30 percent evaluation for carpal tunnel 
syndrome in the right upper extremity, and a 20 percent 
evaluation for carpal tunnel syndrome in the left upper 
extremity.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   




ORDER

Restoration of a 30 percent evaluation for carpal tunnel 
syndrome of the right upper extremity is denied.

Restoration of a 20 percent evaluation for carpal tunnel 
syndrome of the left upper extremity is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


